FILE COPY




                                       M A N D A T E

TO THE 327TH DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on 12/20/17, the cause upon appeal
to revise or reverse your judgment between

APPRAISAL REVIEW BOARD OF                                             Appellant,

EL PASO COUNTY, TEXAS,

No. 08-16-00319-CV                    and

THE FOUNTAINS AT FARAH, LP,                                           Appellee,

was determined; and therein our said Court made its order in these words:


       The Court has considered this cause on Appellee=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.


      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 23, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 2016DTX0442